      Case 2:16-cv-00099-WCO Document 25 Filed 10/09/18 Page 1 of 4



            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                    GAINESVILLE DIVISION

GLENN HEAGERTY, an individual, )
                                 )
                                 )
           Plaintiff,            )
                                 ) Case No.: 2:16-cv-00099-WCO
           v.                    )
                                 ) NOTICE OF APPEARANCE OF
                                 ) COUNSEL FOR PLAINTIFF
LUEDER LARKIN & HUNTER           )
LLC, a Georgia Limited Liability )
Company,                         )
                                 )
                                 )
           Defendant.            )

      NOTICE OF APPEARANCE OF COUNSEL FOR PLAINTIFF

       COMES NOW the undersigned attorney, John William Nelson, and

enters his appearance as counsel for Plaintiff Glenn Heagerty in Case No.

2:16-cv-00099-WCO.

       This 9 October 2018.

By:    /s/ John William Nelson
       John William Nelson
       State Bar No. 920108
       The Nelson Law Chambers LLC
       2180 Satellite Blvd, Suite 400
       Duluth, Georgia 30097
       Ph. 404.348.4462
       Fax. 404.549.6765
       john@nelsonchambers.com
       Counsel for Plaintiff




                                                                       1
    Case 2:16-cv-00099-WCO Document 25 Filed 10/09/18 Page 2 of 4



                  CERTIFICATE OF COMPLIANCE

      Pursuant to Local R. 7.1(D), this is to certify that the foregoing

complies with the font and point setting approved by the Court in Local R.

5.1(B). The foregoing NOTICE OF APPEARANCE was prepared on a

computer, using Times New Roman 14-point font.

      DATED:      9 October 2018.

                                    /s/ John William Nelson
                                    John William Nelson
                                    State Bar No. 920108

                                    Attorney for Plaintiff

                                    The Nelson Law Chambers LLC
                                    2180 Satellite Blvd, Suite 400
                                    Duluth, Georgia 30097
                                    Ph. 404.348.4462
                                    Fax. 404.549.6765




                                                                        2
    Case 2:16-cv-00099-WCO Document 25 Filed 10/09/18 Page 3 of 4



           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                   GAINESVILLE DIVISION

GLENN HEAGERTY, an individual, )
                                 )
                                 )
           Plaintiff,            )
                                 ) Case No.: 1:18-cv-03412-ELR-
           v.                    ) RGV
                                 )
                                 ) CERTIFICATE OF SERVICE
LUEDER LARKIN & HUNTER           )
LLC, a Georgia Limited Liability )
Company,                         )
                                 )
                                 )
           Defendant.            )
                      CERTIFICATE OF SERVICE

      I hereby certify that the undersigned electronically filed NOTICE OF

APPEARANCE with the Clerk of Court using the CM/ECF system, which

will automatically send email notification of such filing to the following

attorneys of record:

      John W. Nelson
      john@nelsonchambers.com

      John T. Lueder (johnlueder@luederlaw.com)
      LUEDER LARKIN & HUNTER LLC
      5900 Windward Parkway, Suite 390
      Alpharetta, Georgia 30005

      Daniel E. Melchi (dmelchi@luederlaw.com)
      LUEDER LARKIN & HUNTER LLC
      5900 Windward Parkway, Suite 390
      Alpharetta, Georgia 30005

       [ADDITIONAL RECIPIENTS ON FOLLOWING PAGE.]


                                                                         1
Case 2:16-cv-00099-WCO Document 25 Filed 10/09/18 Page 4 of 4



 E. Talley Gray
 Law Offices of E. Talley Gray
 3449-E Lawrenceville Suwanee Road
 Suwanee, GA 30024
 t: 678-428-4868
 f: 800-878-0429
 talleygray@yahoo.com

 Jeffrey Vernon Mehalic
 Law Offices of Jeffrey V. Mehalic
 Suite 228
 364 Patteson Drive
 Morgantown, WV 26505
 t: 304-346-3462
 jeff@mehaliclaw.com


 Respectfully submitted this 9 October 2018.
                         THE NELSON LAW CHAMBERS, LLC

                               /s/ John William Nelson
                               John William Nelson
                               State Bar No. 920108

                               Attorney for Plaintiff

                               The Nelson Law Chambers LLC
                               2180 Satellite Blvd, Suite 400
                               Duluth, Georgia 30097
                               Ph. 404.348.4462
                               Fax. 404.549.6765




                                                                2
